PER CURIAM:
This claim arose between two State agencies, and the Court will render an advisory decision pursuant to West Virginia Code §14-2-18.
Claimant seeks payment of the sum of $117.50 for prescriptions filled for an inmate of the West Virginia Penitentiary at Moundsville. Respondent admits the validity and amount of the claim, but states in its Answer that no funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid.
No award can be made by the Court in this case since it is an advisory determination. Even if an award were possible, we believe that the case is governed by this Court’s decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971), and the claim would be denied.
*261The Clerk of the Court is hereby directed to forward copies of this opinion to the respective heads of the State agencies involved in this claim.